         
Discovery Communications
  One Discovery Place

 
  Silver Spring, MD 20910

 
  240.662.0000

As of March 17, 2005

     
World Poker Tour
 

 
    1041 North Formosa Avenue

 
   
Suite 99
West Hollywood, CA 90046
Attn: Steve Lipscomb
Re:
 


“World Poker Tour” — Option Exercise Letter — Season 4

Dear Steve:

Reference is made to (i) that certain master agreement (the “Master Agreement”)
dated as of August 22, 2003 between WORLD POKER TOUR L.L.C. (“Producer”) and THE
TRAVEL CHANNEL, L.L.C. (“TRV”); and (ii) that certain agreement attached to the
Master Agreement (the’ “Attachment”), dated as of August 22, 2003 between
Producer and TRV in connection with the second season of the television
production currently known as the “World Poker Tour” (the “Program”), as amended
through the date hereof. The Master Agreement and the Attachment are
collectively hereinafter referred to as the “Agreement.”

Except as otherwise defined herein, capitalized terms used but not defined
herein shall have the meanings as set forth in the Agreement.

In accordance with and subject to Paragraph 4 of the Attachment, TRV hereby
exercises its Option for an Additional Series Order in connection with the
fourth Season pursuant to the terms of the Agreement, with the understanding
that the Additional Series Order will be comprised of seventeen (17) Additional
Series Episodes plus three (3) Specials.

Very truly yours,

TRAVEL CHANNEL, LLC.

By: /s/ Daniel W. Russell



      V.P. Programming

Travel Channel

Discovery Channel • TLC • Animal Planet • Travel Channel • Discovery Health
Channel • BBC America • Discovery Wings • Discovery Home & Leisure •
Discovery.com • Discovery HD Theater • Discovery Kids • The Science Channel •
Discovery Times Channel • People • Arts • Discovery Civilisation Channel •
Discovery Travel & Adventure Channel • Discovery Consumer Products • Discovery
Channel Store • Discovery Channel School • Discovery iMedia

